Case 5:18-cv-00826-F Document 38 Filed 12/10/18 Page 1 of 2

MI_ONM
Case NO_ CIV-18-0826-HE

Bond # 106690289

KNOVV ALL BY THESE PRESENTSI
That We, Newlight Healthcare,LLC

as principal($), and Trave|ers Casualty and Surety Company ofAmerica la

corporation authorized to transact surety business in the State of ` 0"'3"°“"3 , as Surety, are held

as Obligee, in the maximum

and firmly bound unto Pauls Valley Hospital Authority dba Pau|s Valley General Hospital
penal Sum Of Eight Hundred Thousand and NO/100

( $800~000-00 ) DOLLARS, lawful money of the United States of America, for the payment of Which,
We|| and truly to be made, We bind ourselves, our heirs, legal representatives, successors and assigns,
jointly and severally, firmly by these presents.

Whereas, the above named plaintiff has duly applied to this court for a W'rit of injunction against the
defendant in this action, according to the statute in such cases provided.

NOW THEREFORE, THE COND|T|ON OF TH|S OBL|GAT|ON |S SUCH, That, if the said plaintiff shall pay
the said defendant such damages as he sustains by reason of said temporary injunction, if the Court
finally decided that the said plaintiff is not entitled thereto (or to either or any of them, if more than one
defendant), then this obligation shall be void, otherwise to remain in force and effect

slGNED AND sEALED this Sth day of De°e'“b" , 2018

Newlight Healthcare, LLC

/’

 

 

 

By f
rlnclpal
'I`ravelers Casualty and Surety Com pany of America
Susan Travis A'['[O|`Fl€y-ln-FaCt

 

Producer Name
(Required in Arizona On|y)

t Case 5:18-cv-00826-F Document 38 Fiied 12/10/18 Page 2 of 2

 

Trave|ers Casualty and Surety Company of America
Trave|ers Casualty and Surety Company

‘
TRAVELERS .] St. Paul Fire and Marine Insurance Company

POWER OF ATTORNEY
KNOW ALL MEN BY THESE PRESENTS: That Trave|ers Casualty and Surety Company of America, Trave|ers Casualty and Surety Company, and St.
Paul Fire and l\/iarine insurance Company are corporations duly organized under the laws of the State of Connecticut (herein collectively called the
"Companies"), and that the Companies do hereby make, constitute and appoint Susan Travis, of Oklahoma City, 0k|ahoma, their true and lawful
Attorney-in-Fact to sign, execute, seal and acknowledge any and all bonds, recognizances, conditional undertakings and other writings obligatory in
the nature thereof on behalf of the Companies in their business of guaranteeing the fidelity of persons, guaranteeing the performance of contracts
and executing or guaranteeing bonds and undertakings required or permitted in any actions or proceedings allowed by law.

 

 

 

 

|N W|TNESS WHEREOF, the Companies have caused this instrument to be signed, and their corporate seals to be hereto affixed, this 3rd day of February,
2017.

 

      

 

State of Connecticut F, 55 §/z/f
By: d *///;/r w _. //,.»
City of Hartford ss. Robert L. Raney, Sehi'or Vice President

On this the 3rd day of February, 2017, before me personally appeared Robert L. Raney, who acknowledged himself to be the Senior Vice President of
Trave|ers Casualty and Surety Company of America, Trave|ers Casualty and Surety Company, and St. Paul Fire and Marine insurance Company, and
that he, as such, being authorized so to do, executed the foregoing instrument for the purposes therein contained by signing on behalf of the corporations
by himself as a duly authorized officer.

|n Witness Whereof, l hereunto set my hand and ochial seai.
mm c seemed

iViy Commission expires the 30th day of June, 2021
l\/iari`e C. Tetreault, Notary Pubiic

 

 

This Power of Attorney is granted under and by the authority of the following resolutions adopted by the Boards of Directors of Trave|ers Casualty and
Surety Company of America, Trave|ers Casualty and Surety Company, and St. Paul Fire and Marine insurance Company, which resolutions are now in
full force and effect, reading as follows:

RESOLVED, that the Chairman, the President, any Vice Chairman, any Executive Vice President, any Senior Vice President, any Vice President, any
Second Vice President, the Treasurer, any Assistant Treasurer, the Corporate Secretary or any Assistant Secretary may appoint Attorneys-in-Fact and
Agents to act for and on behalf of the Company and may give such appointee such authority as his or her certincate of authority may prescribe to sign with
the Company's name and seal with the Company's seal bonds, recognizances, contracts of indemnity, and other writings obligatory in the nature of a
bond. recognizance, or conditional undertaking and any of said ofiicers or the Board of Directors at any time may remove any such appointee and revoke
the power given him or her; and it is

FURTHER RESOLVED, that the Chairman, the President, any Vice Chairman, any Executive Vice President, any Senior Vice President or any Vice
President may delegate all or any part of the foregoing authority to one or more ofhcers or employees of this Company, provided that each such delegation
is in writing and a copy thereof is filed in the office of the Secretary; and it is

FURTHER RESOLVED, that any bond, recognizance, contract of indemnity, or writing obligatory in the nature of a bond, recognizance, or conditional
undertaking shall be valid and binding upon the Company when (a) signed by the President, any Vice Chairman, any Executive Vice President, any Senior
Vice President or any Vice President, any Second Vice President, the Treasurer, any Assistant Treasurer, the Corporate Secretary or any Assistant
Secretary and duly attested and sealed with the Company's seal by a Secretary or Assistant Secretary; or (b) duly executed (under seai, if required) by
one or more Attorneys-in-Fact and Agents pursuant to the power prescribed in his or her ceitihcate or their certificates of authority or by one or more
Company officers pursuant to a written delegation of authority; and it is

FURTHER RESOLVED, that the signature of each of the following officers: President, any Executive Vice President, any Senior Vice President, any Vice
President, any Assistant Vice President, any Secretary, any Assistant Secretary, and the seal of the Company may be afoed by facsimile to any Power
of Attorney or to any certificate relating thereto appointing Resident Vice Presidents, Resident Assistant Secretaries or Attorneys-in-Fact for purposes only
of executing and attesting bonds and undertakings and other writings obligatory in the nature thereof, and any such Power of Attorney or certificate bearing
such facsimile signature or facsimile seal shall be valid and binding upon the Company and any such power so executed and certified by such facsimile
signature and facsimile seal shall be valid and binding on the Company in the future with respect to any bond or understanding to which it is attached.

i, Kevin E. Hughes, the undersigned, Assistant Secretary of Trave|ers Casualty and Surety Company of America, Trave|ers Casualty and Surety
Company, and St. Paul Fire and Marine insurance Company, do hereby certify that the above and foregoing is a true and correct copy of the Power of
Attorney executed by said Companies, which remains in full force and effect.

Dated this sch day of December , 2018

QY
.,_:,,`
Ta verify the authenticity of this Power ofA ttorney, please call us at 1-800-421-3880.

Please refer to the above-named Attorney-in-Fact and the details of the bond to which the power is attached.

/a/X/@¢»~

5 Kevin E. Hughes, Assistant Secretary

 

